Opinion by
Mb. Justice Bbown,
By section 23 of the Act of June 1, 1889, P. L. 420, electric light companies are taxed eight mills upon the gross receipts from their business. The appellant, such a company, claims exemption from this tax upon certain items in its gross receipts, because they are not derived from electric lighting. They are for electric power furnished to individuals and corporations for manufacturing purposes and for sales of electric supplies, such as lamps, drop lights, fans, etc. The contention of the appellant is, that, as it is incorporated as an electric light company, only its gross receipts from electric lighting are taxable. But such are not the words of the statute. They are clear and unambiguous, as they must be, if the commonwealth is entitled to the taxation imposed: Boyd v. Hood, 57 Pa. 98. The tax is not to be paid upon the gross receipts from electric lighting, but upon the gross receipts from the business of the company. For the purpose of enlarging and swelling the volume of its business, it furnishes not only electric light, but electric power to manufacturers and sells electric supplies. Having so extended its business beyond the mere furnishing of light by electricit}r, the company has largely increased its revenues, and it would be a strained construction of the words of the statute if the gross receipts from its business should be interpreted as meaning only its gross receipts from electric lighting, simply because it is called an electric light company. It is taxed on what it does. The statute imposes the tax not upon a portion of its receipts— those derived from a particular commodity it supplies to the public—but upon all of its receipts from its general business conducted under its franchises. Having, under what it regards as its franchises, not questioned by the commonwealth, enlarged *253its business by extending the same beyond the mere furnishing of light, and having realized largely increased revenue from so doing, its plea for abatement of the tax claimed by the state is ungracious, and cannot avail it in the face of the statute declaring what it shall pay. This, in a very clear opinion, to which nothing can be profitably added, was the view of the learned judge below, and the judgment is affirmed.